Citation Nr: 0912499	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to retroactive payment of VA disability 
compensation benefits prior to October 22, 2003.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO reclassified 
the service-connected psychiatric disability as depressive 
disorder and brief reactive psychosis and awarded a 
30 percent evaluation, effective April 23, 2004. 

The Veteran appealed both the evaluation and effective date 
assigned.  In a June 2005 decision, a Decision Review Officer 
granted an effective date of October 22, 2003, for depressive 
disorder and brief reactive psychosis.  The Veteran argues he 
warrants an earlier effective date, and thus the appeal 
continues.

As to the evaluation assigned, in a statement attached to a 
VA Form 9, Appeal to the Board, received in September 2006, 
the Veteran stated he wanted to be reinstated to the 
50 percent evaluation.  In a May 2007 decision, the Decision 
Review Officer granted a 50 percent evaluation, effective 
October 22, 2003.  In the notification letter, VA informed 
the Veteran that this was considered a full grant of benefits 
regarding this portion of his appeal.  The Board finds this 
to be a reasonable conclusion based upon the Veteran's 
written statement in the September 2006 VA Form 9.  
Additionally, neither the Veteran nor his representative have 
stated the Veteran is not satisfied with this award.  Thus 
the Board finds that an increased-rating claim is not 
currently before the Board.

In an October 2005 hearing request, the Veteran indicated he 
wanted a video conference hearing before the Board.  However, 
in his VA Form 9, Appeal to the Board, received in May 2007, 
he indicated he did not want a hearing before the Board.  The 
Board finds that the Veteran has properly withdrawn his 
request for a Board hearing.  




FINDINGS OF FACT

1.  In October 1968, the veteran filed a formal claim for 
compensation benefits for mental illness.
 
2. In a November 1968 rating decision, the RO awarded service 
connection for schizophrenic reaction, chronic 
undifferentiated type, and assigned a 50 percent evaluation, 
effective September 11, 1968.

3.  In a December 1968 letter, the RO informed the Veteran 
that he had been awarded service connection for a nervous 
condition, which was 50 percent disabling, and asked the 
Veteran to complete the enclosed VA Form 21-651, Election of 
Compensation in Lieu of Retired Pay or Waiver of Retired Pay 
to Secure Compensation from Department of Veterans Affairs.  
It then told him, "If no reply is received from you in 30 
days from the date of this letter, we will assume that you do 
not desire to receive compensation at present."  

4.  The Veteran did not submit VA Form 21-651 within 30 days 
of the December 1968 letter.

5.  On October 22, 2003, the Veteran submitted a statement, 
wherein he asked VA for information regarding the status of 
his service-connected psychiatric disorder, which was 
50 percent disabling.  On April 23, 2004, the Veteran, 
submitted VA Form 21-651.  


CONCLUSION OF LAW

The criteria for retroactive payment of VA disability 
compensation benefits prior to October 22, 2003, are not met. 
38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.700, 
3.750 (1968); 38 C.F.R. §§ 3.1, 3.31, 3.157, 3.400, 3.700, 
3.750 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159 (2008).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The Court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

II.  Analysis

In October 1968, the Veteran submitted a VA Form 21-526e, 
Veteran's Application for Compensation or Pension at 
Separation from Service, for mental illness.  In a November 
1968 rating decision, the RO awarded service connection for 
schizophrenic reaction, chronic undifferentiated type, and 
assigned a 50 percent evaluation, effective September 11, 
1968.  In a December 1968 letter, the RO informed the Veteran 
that he had been awarded service connection for a nervous 
condition, which was 50 percent disabling, and asked the 
Veteran to complete the enclosed VA Form 21-651, Election of 
Compensation in Lieu of Retired Pay or Waiver of Retired Pay 
to Secure Compensation from Department of Veterans Affairs.  
It told the Veteran, "If no reply is received from you in 30 
days from the date of this letter, we will assume that you do 
not desire to receive compensation at present."  The Veteran 
did not submit VA Form 21-651 within 30 days of the December 
1968 letter.

On October 22, 2003, the Veteran submitted a statement, 
wherein he asked VA for information regarding the status of 
his service-connected psychiatric disorder.  The following 
month, the RO informed the Veteran that VA had "never paid 
you service[-]connected compensation benefits because you 
never elected to waive your retired pay at the time" service 
connection was granted.  In April 2004, the RO sent the 
Veteran a VA Form 21-651, and asked that he complete the form 
and return it to VA.  On April 23, 2004, the Veteran, 
submitted VA Form 21-651.  VA has awarded compensation as of 
October 22, 2003. 

The Veteran argues that he should have been receiving 
compensation as of October 1969.  He states that VA Form 21-
651 was not sent to him at the time of the December 1968 
notification; otherwise, he would have completed the form and 
sent it back for processing.  He believes VA should resolve 
all reasonable doubt in his favor and grant retroactive 
compensation.

Essentially, except to the extent that retirement pay is 
waived under other provisions of law, not more than one award 
of compensation granted after July 13, 1943 shall be made 
concurrently to a person based on that person's own service.  
See 38 U.S.C.§ 3104(a) (1968); 38 U.S.C.A § 5304(a)(1) (West 
2002 & Supp. 2008); see also 38 C.F.R. § 3.750(a) (1968); 38 
C.F.R. §§ 3.750(a) (2008); 3.750(c).

Applicable law provides that anyone receiving service 
retirement pay who would be eligible to receive VA 
compensation if he were not receiving such retired or 
retirement pay, shall be entitled to receive such 
compensation upon the filing with the appropriate department 
a waiver of so much of his retired or retirement pay as is 
equal in amount to such compensation.  To prevent duplication 
of payments, the department with which any such waiver is 
filed shall notify VA of the receipt of such waiver, the 
amount waived, and the effective date of the reduction in 
retired or retirement pay.  38 U.S.C. § 3105 (1968); 38 
U.S.C.A § 5305 (West 2002 & Supp. 2008).

The regulations also provide that an officer or enlisted man 
entitled to retirement pay as well as compensation may elect 
which of the benefits he desires to receive, and that an 
election of retirement pay does not bar him from making a 
subsequent election of the other benefit to which he is 
entitled.  They also dictate that an election filed within 
one year of the date of notification of entitlement to VA 
compensation would be considered timely in terms of assigning 
an effective date (i.e., the effective date of the 
compensation benefits would be the date the veteran was found 
to be entitled to same).  38 C.F.R. § 3.750(b) (1968 & 2008).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than October 22, 
2003, for the award of VA compensation benefits is legally 
precluded.  In the December 1968 letter notifying the Veteran 
of his compensation award, the RO clearly told him of his 
obligation to inform VA of his intent to elect to receive 
compensation.  Consistent with 38 C.F.R. § 3.750(c) (1968), 
if he failed to respond timely, he was considered to have 
elected to continue to receive his military pay (disability 
retired pay).  The record shows that the veteran did not 
respond to the letter.  The Veteran was clearly advised of 
his right of election, as is reflected in the content of the 
letter.  By not responding to the 1968 letter, he elected to 
continue to receive his disability retired pay rather than VA 
compensation.  Therefore, VA did not have legal authority to 
authorize payment of compensation at that time.

The Veteran has asserted that VA did not include VA Form 21-
651 with the December 1968 letter and that had VA provided 
him with that form, he would have completed it and sent it 
back to VA.  The December 1968 letter specifically shows that 
such form was enclosed with the letter.  The Court has ruled 
that there is a "presumption of regularity" under which it 
is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity in this case.  VA is not required 
to "prove" that it included VA Form 21-651 with the letter; 
rather, as a matter of law, it is the Veteran who must rebut 
the presumption of regularity.  His allegation, no matter how 
sincere, does not rebut the presumption of regularity.  The 
Veteran has not alleged that he did not receive the December 
1968 letter.  In fact, he provided a copy of the letter and 
acknowledged he had received it.  The letter, standing alone, 
warned the Veteran that he must complete VA Form 21-651 and 
that if he did not respond within 30 days, VA would find that 
he did not want VA compensation.  The back of the letter 
explained to the Veteran why this form needed to be 
completed.  See "INSTRUCTIONS" on back of letter, parts 1 
and 2.  If VA had neglected to provide the VA Form 21-651, it 
would seem likely that the Veteran would have contacted VA as 
a result of the warning in the letter.  The Board does not 
find a basis to resolve reasonable doubt in the Veteran's 
favor as to whether or not the VA Form 21-651 had been 
included in the December 1968 letter.  That form was not 
needed to put the Veteran on notice that he needed to submit 
documentation to receive VA compensation benefits.

The next communication from the Veteran regarding his 
disability compensation after the December 1968 letter was 
received on October 22, 2003.  He subsequently submitted VA 
Form 21-651 in April 2004.  The RO initially had granted an 
effective date of April 2004 for compensation to begin, but 
subsequently granted an effective date of October 22, 2003.  
The issue before the Board is whether compensation may be 
awarded prior to this date.  Based on the facts in this case, 
and for the reasons discussed, the record affords no basis 
for an effective date prior to October 22, 2003, for payment 
of compensation for the service-connected depressive disorder 
and brief reactive psychosis.

Additionally, regulations governing the award of service 
connection and/or increased ratings would not provide a basis 
to award an earlier effective date in this claim for payment 
of compensation.  See 38 C.F.R. § 3.400.  There are VA 
treatment records as early as July 2001, which note the 
Veteran had depression and/or anxiety; however, the Veteran 
was not treated for his service-connected psychiatric 
disorder at that time or subsequently prior to October 2003.  
See 38 C.F.R. § 3.157(b) (2008) (allowing VA treatment 
records to be accepted as an informal claim for increased 
benefits but only if such record relates to examination or 
treatment for the service-connected disability).  Thus, the 
provisions of 38 C.F.R. § 3.157(b) do not provide a basis to 
award an earlier effective date.

Thus for the reasons discussed above, the Board finds that 
retroactive payment of VA disability compensation benefits 
prior to October 22, 2003, is not warranted.  The Court has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 430.


ORDER


Retroactive payment of VA disability compensation benefits 
prior to October 22, 2003, is denied.



_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


